

116 SRES 316 IS: Supporting the clean vehicle emissions standards of the United States and defending the authority of States under the Clean Air Act to protect the people of those States from harmful air pollution.
U.S. Senate
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 316IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Ms. Harris (for herself, Mrs. Feinstein, Mr. Markey, Mr. Blumenthal, Ms. Cortez Masto, Ms. Cantwell, Mr. Merkley, Mr. Booker, Mr. Schatz, Ms. Hassan, Mr. Carper, Mr. Bennet, Mr. Van Hollen, Mr. Coons, Ms. Warren, Mrs. Gillibrand, Ms. Hirono, Ms. Baldwin, Mr. Sanders, Mr. Reed, Ms. Smith, Ms. Klobuchar, Mr. Cardin, Mr. Wyden, Mr. Kaine, Mr. Whitehouse, Mr. Leahy, Mrs. Shaheen, Mr. Udall, Mr. Casey, Mr. Menendez, Mrs. Murray, Ms. Duckworth, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Environment and Public WorksRESOLUTIONSupporting the clean vehicle emissions standards of the United States and defending the authority
			 of States under the Clean Air Act to protect the people of those States
			 from harmful air pollution.
	
 Whereas Congress enacted the Clean Air Act (42 U.S.C. 7401 et seq.), which requires the Administrator of the Environmental Protection Agency (referred to in this preamble as the EPA) to set standards controlling air pollutant emissions from motor vehicles to prevent the endangerment of public health and welfare;
 Whereas motor vehicle pollution contributes to serious health problems faced by the people of the United States, including—
 (1)asthma attacks; (2)heart attacks;
 (3)lung cancer; and (4)premature death;
 Whereas, through climate change, greenhouse gas (referred to in this preamble as GHG) emissions from motor vehicles contribute to other health burdens, including—
 (1)worsened air pollution; (2)extreme heat;
 (3)increased spread of infectious diseases; and (4)exacerbated natural disasters;
 Whereas all people of the United States are vulnerable to the health impacts of GHGs, but many individuals and communities are at a greater risk of experiencing those impacts, including—
 (1)children; (2)the elderly;
 (3)individuals with lung and heart disease; (4)low-income communities; and
 (5)communities of color; Whereas recent reports from the Intergovernmental Panel on Climate Change and the United States Global Change Research Program affirm the need to mitigate climate change and the effects of climate change;
 Whereas section 209 of the Clean Air Act (42 U.S.C. 7543) preserves the authority of the State of California to set vehicle emissions standards that, in the aggregate, are at least as protective of public health and welfare as applicable Federal vehicle emissions standards;
 Whereas section 177 of the Clean Air Act (42 U.S.C. 7507) allows States other than California to adopt, in lieu of the Federal requirements, the standards set by the State of California, which, in the aggregate, are at least as protective of public health and welfare as applicable Federal vehicle emissions standards;
 Whereas the EPA has authority under the Clean Air Act (42 U.S.C. 7401 et seq.) to regulate GHG emissions from vehicles;
 Whereas the States of Colorado, Connecticut, Delaware, Maine, Maryland, Massachusetts, New Jersey, New York, Oregon, Pennsylvania, Rhode Island, Vermont, and Washington have exercised the authority to adopt, pursuant to the rights of those States preserved under section 177 of the Clean Air Act (42 U.S.C. 7507), vehicle emissions standards adopted by the State of California that, in the aggregate, are at least as protective of public health and welfare as the otherwise applicable standards set by the Federal Government;
 Whereas the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) and the Ten-in-Ten Fuel Economy Act (Public Law 110–140; 121 Stat. 1498) require the Secretary of Transportation to set maximum feasible corporate average fuel economy standards, with the ultimate goal of promoting energy savings and reducing oil consumption;
 Whereas the Federal Government, the State of California, and the automobile industry have agreed to a coordinated set of regulations, known as the One National Program, that—
 (1)aligns, as closely as possible, the Federal light-duty vehicle GHG emissions standards and fuel economy standards for vehicles of model year 2012 and each model year thereafter with the light-duty vehicle GHG emissions standards and fuel economy standards adopted by the State of California; and
 (2)sets achievable standards for light-duty vehicle GHG emissions and fuel economy that increase in stringency through model year 2025;
 Whereas the EPA, the National Highway Traffic Safety Administration, and the California Air Resources Board have collaborated on an extensive analysis that clearly demonstrates that the Federal GHG emissions standards and the Federal fuel economy standards adopted in 2012 for model years 2017 through 2025—
 (1)can be met with a wide range of technologies; (2)are expected to be met with advanced gasoline technologies; and
 (3)will accommodate contemporary consumer purchasing trends; Whereas in January 2017, the Administrator of the EPA issued a final determination to maintain the existing GHG emissions standards for vehicles of model year 2022 through 2025, based on the extensive technical record showing that those standards are appropriate and achievable;
 Whereas the light-duty vehicle GHG emissions and fuel economy standards of the United States— (1)support more than 288,000 automobile manufacturing jobs across 1,200 facilities in the United States;
 (2)keep automobile companies in the United States globally competitive as other countries adopt strict clean vehicle emissions standards; and
 (3)protect consumers in the United States from dirtier and more costly technology;
 Whereas the transportation sector has surpassed the energy sector as the largest source of GHG emissions in the United States;
 Whereas the light-duty vehicle GHG emissions and fuel economy standards of the United States, if fully implemented through model year 2025, will—
 (1)reduce the consumption of oil in the United States by 2,400,000 barrels per day; (2)save consumers in the United States $130,000,000,000 at the gas pump by 2030; and
 (3)reduce GHG emissions in the United States by 470,000,000 metric tons by 2030; Whereas the light-duty vehicle GHG emissions and fuel economy standards of the United States protect low-income communities and communities of color from being disproportionately affected by public health and economic burdens; and
 Whereas 87 percent of people in the United States— (1)support maintaining strong clean vehicle emissions standards; and
 (2)want automakers to continue to improve fuel economy for all types of vehicles: Now, therefore, be it
	
 That the Senate— (1)supports the existing set of regulations, known as the One National Program, which contains the goals of—
 (A)reducing greenhouse gas (referred to in this resolving clause as GHG) emissions and oil usage; (B)protecting national security; and
 (C)protecting human health and welfare; and (2)to meet those goals, supports policies that—
 (A)achieve maximum feasible reductions in oil use; (B)reduce GHG emissions from mobile sources;
 (C)recognize the rights and importance of States under cooperative federalism to choose to set and follow vehicle emissions standards under the Clean Air Act (42 U.S.C. 7401 et seq.) that are stronger than those set by the Federal Government; and
 (D)ensure that the President, the Secretary of Transportation, and the Administrator of the Environmental Protection Agency solicit input from State parties impacted by any changes to the existing GHG emissions standards for light-duty vehicles and the associated standards for corporate average fuel economy.